


EXHIBIT 10.151

 


MICRON TECHNOLOGY, INC.


 


2001 STOCK OPTION PLAN

 

 

                1.             Purposes of the Plan.  The purposes of this Stock
Option Plan are:

 

                •              to attract and retain the best available
personnel for positions of substantial responsibility,

 

                •              to provide additional incentive to Employees,
Directors, and Consultants, and

 

                •              to promote the success of the Company’s business.

 

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.

 

                2.             Definitions.  As used herein, the following
definitions shall apply:

 

                                (a)           “Administrator” means the Board or
any of its Committees as shall be administering the Plan, in accordance with
Section 4 of the Plan.

 

                                (b)           “Applicable Laws” means the legal
requirements relating to the administration of stock option plans under Delaware
corporate and securities laws and the Code.

 

                                (c)           “Board” means the Board of
Directors of the Company.

 

                                (d)           “Change in Control” means the
acquisition by any person or entity, directly, indirectly or beneficially,
acting alone or in concert, of more than thirty-five percent (35%) of the Common
Stock of the Company outstanding at any time.

 

                                (e)           “Code” means the Internal Revenue
Code of 1986, as amended.

 

                                (f)            “Committee” means a Committee
appointed by the Board in accordance with Section 4 of the Plan.

 

                                (g)           “Common Stock” means the Common
Stock of the Company.

 

                                (h)           “Company” means Micron Technology,
Inc., a Delaware corporation.

 

                                (i)            “Consultant” means any person,
including an advisor, engaged by the Company or a Parent or Subsidiary to render
services and who is compensated for such services.

 

                                (j)            “Continuous Status as an Employee
or Consultant” means that the employment or consulting relationship with the
Company, any Parent, or Subsidiary, is not interrupted or terminated. Continuous
Status as an Employee or Consultant shall not be considered interrupted in the
case of (i) military leave, sick leave, or any personal leave of absence
approved by the Company, or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor, or (iii) in
the discretion of the Administrator as specified at or prior to such occurrence,
in the case of a spin-off, sale, or disposition of the Optionee’s employer from
the Company or any Parent or Subsidiary. For purposes of Incentive Stock
Options, no such leave may exceed 90 days, unless reemployment upon expiration
of such leave is guaranteed by statute or contract. If reemployment upon
expiration of a leave of absence approved by the Company is not so guaranteed,
on the 91st day of such leave any Incentive Stock Option held by the Optionee
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Nonstatutory Stock Option.

 

                                (k)           “Director” means a member of the
Board.

 

                                (l)            “Disability” means total and
permanent disability as defined in Section 22(e)(3) of the Code.

 

--------------------------------------------------------------------------------


 

 

                                (m)          “Employee” means any person,
including Officers and Directors, employed by the Company or any Parent or
Subsidiary of the Company. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

 

                                (n)           “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

 

                                (o)           “Fair Market Value” means, as of
any date, the value of Common Stock determined as follows:

 

(i)      If the Common Stock is listed on any established stock exchange,
including without limitation the New York Stock Exchange (“NYSE”), or a national
market system, the Fair Market Value of a Share of Common Stock shall be the
average closing price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system (or the exchange with the
greatest volume of trading in Common Stock) for the last market trading day
prior to the day of determination, as reported by Bloomberg L.L.P. or such other
source as the Administrator deems reliable;

 

(ii)     If the Common Stock is quoted on the over-the-counter market or is
regularly quoted by a recognized securities dealer, but selling prices are not
reported, the Fair Market Value of a Share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination, as reported by Bloomberg
L.L.P. or such other source as the Administrator deems reliable;

 

(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

                                (p)           “Incentive Stock Option” means an
Option that qualifies as an incentive stock option within the meaning of Section
422 of the Code and the regulations promulgated thereunder.

 

                                (q)           “Nonstatutory Stock Option” means
an Option that does not qualify as an Incentive Stock Option.

 

                                (r)            “Notice of Grant” means a written
notice evidencing certain terms and conditions of an individual Option grant.
The Notice of Grant is subject to the terms and conditions of the Option
Agreement.

 

                                (s)           “Officer” means a person who is an
officer of the Company within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.

 

                                (t)            “Option” means a stock option
granted pursuant to the Plan.

 

                                (u)           “Option Agreement” means a written
agreement between the Company and an Optionee evidencing the terms and
conditions of an individual Option grant. The Option Agreement is subject to the
terms and conditions of the Plan.

 

                                (v)           “Optioned Stock” means the Common
Stock subject to an Option.

 

                                (w)          “Optionee” means an Employee or
Consultant who holds an outstanding Option.

 

                                (x)            “Parent” means a “parent
corporation”, whether now or hereafter existing, as defined in Section 424(e) of
the Code.

 

                                (y)           “Plan” means this 2001 Option
Plan.

 

                                (z)            “Rule 16b-3” means Rule 16b-3 of
the Exchange Act or any successor to Rule 16b-3, as in effect when discretion is
being exercised with respect to the Plan.

 

                                (aa)         “Share” means a share of the Common
Stock, as adjusted in accordance with Section 12 of the Plan.

 

 

2

--------------------------------------------------------------------------------


 

 

                                (bb)         “Subsidiary” means a “subsidiary
corporation”, whether now or hereafter existing, as defined in Section 424(f) of
the Code. In the case of an Option that is not intended to qualify as an
Incentive Stock Option, the term “Subsidiary” shall also include any other
entity in which the Company, or any Parent or Subsidiary of the Company has a
significant ownership interest.

 

                3.             Stock Subject to the Plan.  Subject to the
provisions of Section 12 of the Plan, the maximum aggregate number of Shares
which may be optioned and sold under the Plan is 30,000,000 Shares. The Shares
may be authorized, but unissued, or reacquired Common Stock.

 

                If an Option expires or becomes unexercisable without having
been exercised in full, the unpurchased Shares which were subject thereto shall
become available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan shall not be returned to the Plan and shall not become available for
future distribution under the Plan.

 

                4.             Administration of the Plan.

 

                                (a)           Administrator. The Plan shall be
administered by a Committee appointed by the Board (which Committee shall
consist of two or more directors) or, at the discretion of the Board from time
to time, the Plan may be administered by the Board.  It is intended that the
directors appointed to serve on the Committee shall be “non-employee directors”
(within the meaning of Rule 16b-3) and “outside directors” (within the meaning
of Code Section 162(m)).  However, the mere fact that a Committee member shall
fail to qualify under either of the foregoing requirements shall not invalidate
any Option granted by the Committee which Option is otherwise validly made under
the Plan.  The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the Board.  The
Board, in its discretion, may delegate to a special Committee all or part of the
Administrator’s authority and duties with respect to grants and awards to
individuals who at the time of grant are not, and are not anticipated to become,
either (i) “covered employees,” as defined in Code Section 162(m)(3), or (ii)
persons subject to the reporting and other provisions of Section 16 of the
Exchange Act.  The Board may revoke or amend the terms of a delegation at any
time but such action shall not invalidate any prior actions of the delegate or
delegates that were consistent with the terms of the Plan.

 

                                (b)           Powers of the Administrator. 
Subject to the provisions of the Plan, and in the case of a Committee, subject
to the specific duties delegated by the Board to such Committee, the
Administrator shall have the authority, in its discretion:

 

(i)      to determine the Fair Market Value of the Common Stock, in accordance
with Section 2(o) of the Plan;

 

(ii)     to select the Employees, Directors, and Consultants to whom Options may
be granted hereunder;

 

(iii)    to determine whether and to what extent Options are granted;

 

(iv)    to determine the number of shares of Common Stock to be covered by each
Option granted hereunder;

 

(v)     to approve forms of agreement for use under the Plan;

 

(vi)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Options may
be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option or the shares of Common Stock relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine;

 

(vii)   to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;

 

 

3

--------------------------------------------------------------------------------


 

 

(viii)  to prescribe, amend, and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(ix)     to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option previously granted by the
Administrator;

 

(x)      to make all other determinations deemed necessary or advisable for
administering the Plan; and

 

(xi)     to allow Optionees to satisfy withholding tax obligations by electing
to have the Company withhold from the Shares to be issued upon exercise of an
Option that number of Shares having a Fair Market Value equal to the amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by an Optionee to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable.

 

                                (c)           Effect of Administrator’s
Decision. The Administrator’s decisions, determinations, and interpretations
shall be final and binding on all Optionees and any other holders of Options.

 

                5.             Eligibility.  Nonstatutory Stock Options may be
granted to Employees, Directors, and Consultants. Incentive Stock Options may be
granted only to Employees. If otherwise eligible, an Employee or Consultant who
has been granted an Option may be granted additional Options.

 

                6.             Limitations.

 

                                (a)           Each Option shall be designated in
the Notice of Grant as either an Incentive Stock Option or a Nonstatutory Stock
Option. However, notwithstanding such designations, to the extent that the
aggregate Fair Market Value of Shares subject to an Optionee’s Incentive Stock
Options granted by the Company or any Parent or Subsidiary, which become
exercisable for the first time during any calendar year (under all plans of the
Company or any Parent or Subsidiary) exceeds $100,000, such excess Options shall
be treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares shall be determined as of
the time of grant.

 

                                (b)           Neither the Plan nor any Option
shall confer upon an Optionee any right with respect to continuing the
Optionee’s employment or consulting relationship with the Company, nor shall
they interfere in any way with the Optionee’s right or the Company’s right to
terminate such employment or consulting relationship at any time, with or
without cause.

 

                                (c)           The following limitations shall
apply to grants of Options to Employees:

 

(i)      No Employee shall be granted, in any fiscal year of the Company,
Options to purchase more than 2,000,000 Shares.

 

(ii)     The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 12.

 

                7.             Term of Plan.  Subject to Section 18 of the Plan,
the Plan shall become effective upon the earlier to occur of its adoption by the
Board or its approval by the shareholders of the Company as described in Section
18 of the Plan. It shall continue in effect for a term of ten (10) years unless
terminated earlier under Section 14 of the Plan.

 

                8.             Term of Option.  The term of each Option shall be
stated in the Notice of Grant, but shall not exceed ten (10) years; provided,
however, that in the case of an Incentive Stock Option granted to an Optionee
who, at the time Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall not be longer than five (5) years from the date of grant.

 

 

4

--------------------------------------------------------------------------------


 

 

                9.             Option Exercise Price and Consideration.

 

                                (a)           Exercise Price.  The per share
exercise price for the Shares to be issued pursuant to exercise of an Option
shall be determined by the Administrator, but shall not be less than the Fair
Market Value per share on the date of grant of the Option. In the case of an
Incentive Stock Option granted to an Employee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or Parent or Subsidiary,
the per share exercise price shall be no less than 110% of the Fair Market Value
per Share on the date of grant.

 

                                (b)           Waiting Period and Exercise
Dates.  At the time an Option is granted, the Administrator shall fix the period
within which the Option may be exercised and shall determine any conditions
which must be satisfied before the Option may be exercised. In doing so, the
Administrator may specify that an Option may not be exercised until the
completion of a service period.

 

                                (c)           Form of Consideration. The
Administrator shall determine the acceptable form of consideration for
exercising an Option, including the method of payment. The Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:

 

(i)      cash;

 

(ii)     check;

 

(iii)    promissory note;

 

(iv)    other Shares which have been owned by the Optionee for more than six
months on the date of surrender and have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;

 

(v)     to the extent permitted under Regulation T of the Federal Reserve Board,
and subject to applicable securities laws and the Company’s adoption of such
program in connection with the Plan, the delivery of a properly executed
exercise notice together with such other documentation as the Administrator and
the broker, if applicable, shall require to effect a so-called “ cashless
exercise” whereby the broker sells the Option Shares and delivers cash sales
proceeds to the Company in payment of the exercise price and any applicable
taxes (in which case the date of exercise shall be deemed to be the date on
which notice of exercise is received by the Company, and the exercise price
shall be delivered to the Company on the settlement date);

 

(vi)    a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company sponsored deferred compensation program or arrangement;

 

(vii)   any combination of the foregoing methods of payment; or

 

(viii)  such other consideration and method of payment for the issuance of
Shares to the extent approved by the Administrator and permitted by Applicable
Laws.

 

                10.           Exercise of Option.

 

                                (a)           Procedure for Exercise; Rights as
a Shareholder.  Any Option granted thereunder shall be exercisable according to
the terms of the Plan and at such times and under such conditions as determined
by the Administrator and set forth in the Option Agreement.

 

                                An Option may not be exercised for a fraction of
a Share.

 

                                An Option shall be deemed exercised when the
Company receives: (i) notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Until the
stock certificate evidencing such Shares is issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a

 

 

5

--------------------------------------------------------------------------------


 

 

shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
stock certificate, either in book entry form or in certificate form, promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 12 of the Plan.

 

                                Exercising an Option in any manner shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.

 

                                (b)           Termination of Employment or
Consulting Relationship.  Upon termination of an Optionee’s Continuous Status as
an Employee or Consultant, other than upon the Optionee’s death or Disability,
the Optionee may exercise his or her Option, but only within such period of time
as is specified in the Notice of Grant, and only to the extent that the Optionee
was entitled to exercise it as the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Notice of
Grant). In the absence of a specified time in the Notice of Grant, the Option
shall remain exercisable for thirty 30 days following the Optionee’s termination
of Continuous Status as an Employee or Consultant. In the case of an Incentive
Stock Option, such period of time shall not exceed thirty (30) days from the
date of termination. If, at the date of termination, the Optionee is not
entitled to exercise his or her entire Option, the Shares covered by the
unexercisable portion of the Option shall revert to the Plan. If, after
termination, the Optionee does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

 

                                (c)           Disability of Optionee.  In the
event that an Optionee’s Continuous Status as an Employee or Consultant
terminates as a result of the Optionee’s Disability, the Optionee may exercise
his or her Option at any time within twelve (12) months from the date of such
termination, but only to the extent that the Optionee was entitled to exercise
it at the date of such termination (but in no event later than the expiration of
the term of such Option as set forth in the Notice of Grant). If, at the date of
termination, the Optionee does not exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall revert to the Plan. If,
after termination, the Optionee does not exercise his or her option within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

 

                                (d)           Death of Optionee.  In the event
of the death of an Optionee, the Option may be exercised at any time within
twelve (12) months following the date of death (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant), by
the Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent that the Optionee was
entitled to exercise the Option at the date of death. If, at any time of death,
the Optionee was not entitled to exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall immediately revert to
the Plan. If, after death, the Optionee’s estate or a person who acquired the
right to exercise the Option by bequest or inheritance does not exercise the
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

 

                                (e)           Suspension.  Any Optionee who is
also a participant in the Retirement at Micron (“RAM”) Section 401(k) Plan and
who requests and receives a hardship distribution from the RAM Plan, is
prohibited from making, and must suspend, his or her employee elective
contributions and employee contributions including, without limitation on the
foregoing, the exercise of any Option granted from the date of receipt by that
employee of the RAM hardship distribution.

 

                11.           Non-Transferability of Options. Unless determined
otherwise by the Administrator, an Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee. If the Administrator makes an Option
transferable, such Option shall contain such additional terms and conditions as
the Administrator deems appropriate.

 

                12.           Adjustments Upon Changes in Capitalization,
Dissolution, Corporate Transaction, or Change in Control.

 

                                (a)           Changes in Capitalization. In the
event of a corporate transaction involving the Company (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares), the authorization limits under Sections 3
and 6(c)(i) of the Plan shall be adjusted proportionately, and the Administrator
may adjust Options to preserve the benefits or potential benefits of the
Options.  Action by the Administrator may include: (i)

 

 

6

--------------------------------------------------------------------------------


 

 

adjustment of the number and kind of shares which may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Options; (iii) adjustment of the exercise price of outstanding Options; and (iv)
any other adjustments that the Administrator determines to be equitable. In
addition, the Administrator may, in its sole discretion, provide (i) that
Options will be settled in cash rather than Stock, (ii) that Options will be
assumed by another party to a transaction or otherwise be equitably converted in
connection with such transaction, or (iii) any combination of the foregoing. 
The Administrator’s determination need not be uniform and may be different for
different Optionees whether or not such Optionees are similarly situated. 
Without limiting the foregoing, n the event a stock dividend or stock split is
declared upon the Shares, the authorization limits under Sections 3 and 6(c)(i)
shall be increased proportionately, and the shares of Stock then subject to each
Option shall be increased proportionately without any change in the aggregate
purchase price therefor.

 

                                (b)           Dissolution or Liquidation.  To
the extent not previously exercised, Options will terminate immediately prior to
the consummation of any proposed dissolution or liquidation of the Company. The
Board may, in the exercise of its sole discretion in such instances, declare
that any Option shall terminate as of a date fixed by the Board and give each
Optionee the right to exercise his or her Option as to all or any part of the
Optioned Stock, including Shares as to which the Option would not otherwise be
exercisable.  To the extent that this provision causes Incentive Stock Options
to exceed the dollar limitation set forth in Section 6(a), the excess Options
shall be deemed to be Nonstatutory Stock Options.

 

                                (c)           Corporate Transaction. In the
event of a reorganization, merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company that requires the
approval of the Company’s shareholders, whether for such transaction or the
issuance of securities in the transaction, or the sale or other disposition of
all or substantially all of the assets of the Company to an entity that is not
an affiliate of the Company, each outstanding Option shall be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option, the Optionee shall
fully vest in and have the right to exercise the Option as to all of the
Optioned Stock, including Shares as to which it would not otherwise be vested or
exercisable. If an Option becomes fully vested and exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Optionee in writing or electronically that the
Option shall be fully vested and exercisable for a period of thirty (30) days
from the date of such notice, and the Option shall terminate upon the expiration
of such period or, in the discretion of the Administrator, the Option shall be
settled in cash rather than stock upon the consummation of such corporate
transaction. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Section 6(a), the excess Options shall
be deemed to be Nonstatutory Stock Options.

 

                                (d)           Change in Control.  In the event
of a Change in Control, the unexercised portion of each Option then outstanding
shall become wholly vested and immediately exercisable. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Section 6(a), the excess Options shall be deemed to be Nonstatutory
Stock Options.

 

                13.           Date of Grant.  The date of grant of an Option
shall be, for all purposes, the date on which the Administrator makes the
determination granting such Option, or such other later date as is determined by
the Administrator. Notice of the determination shall be provided to each
Optionee within a reasonable time after the date of such grant.

 

                14.           Amendment and Termination of the Plan.

 

                                (a)           Amendment and Termination.  Except
as provided herein, the Board may at any time amend, alter, suspend, or
terminate the Plan without shareholder approval; provided, however, that the
Board may condition any amendment or modification on the approval of
shareholders of the Company if such approval is necessary or deemed advisable
with respect to tax, securities or other applicable laws, policies or
regulations.  No termination can affect options previously granted, nor may an
amendment make any change in any option theretofore granted which adversely
affects the rights of any Optionee, nor may an amendment be made without prior
approval of the shareholders of the Company if such amendment would:

 

(i)      increase the number of shares that may be issued under the Plan;

 

(ii)     change the designation of the employees (or class of employees)
eligible for participation in the Plan; or

 

 

7

--------------------------------------------------------------------------------


 

 

(iii)    materially increase the benefits which may accrue to participants under
the Plan.

 

                                (b)           Effect of Amendment or
Termination.  No amendment, alteration, suspension, or termination of the Plan
shall impair the rights of any Optionee, unless mutually agreed otherwise
between the Optionee and the Administrator, which agreement must be in writing
and signed by the Optionee and the Company.

 

                15.           Conditions Upon Issuance of Shares.

 

                                (a)           Legal Compliance.  Shares shall
not be issued pursuant to the exercise of an Option unless the exercise of such
Option and the issuance and delivery of such Shares shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, Applicable Laws, and the requirements of any stock exchange or
quotation system upon which the Shares may then be listed or quoted, and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.

 

                                (b)           Investment Representations.  As a
condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.

 

                16.           Liability of Company.

 

                                (a)           Inability to Obtain Authority. The
inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

                                (b)           Grants Exceeding Allotted Shares. 
If the Optioned Stock covered by an Option exceeds, as of the date of grant, the
number of Shares which may be issued under the Plan without additional
shareholder approval, such Option shall be void with respect to such excess
Optioned Stock, unless shareholder approval of an amendment sufficiently
increasing the number of shares subject to the Plan is timely obtained in
accordance with Section 14(b) of the Plan.

 

                17.           Reservation of Shares.  The Company, during the
term of this Plan, will at all times reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of the Plan.

 

                18.           Shareholder Approval.  Continuance of the Plan
shall be subject to approval by the shareholders of the Company within twelve
(12) months before or after the date the Plan is adopted. Such shareholder
approval shall be obtained in the manner and to the degree required under
applicable federal and Delaware law.

 

                19.           Restriction on Repricing.  Without the prior
approval of the shareholders of the Company, the Administrator shall not reprice
any Options issued under the Plan through cancellation and regrant, by lowering
the exercise price, or by any other means.

 

 

8

--------------------------------------------------------------------------------

